

116 HR 5111 IH: Notify Officials To Inform Fully and Impel Educated Decisions Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5111IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Speier (for herself, Mr. Case, Ms. Norton, Ms. Schakowsky, Mr. Panetta, Mr. Quigley, Mr. Rouda, Ms. Lee of California, Mr. Suozzi, Mr. Raskin, Ms. Eshoo, Mr. Smith of Washington, and Mr. Neguse) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Aviation Administration to notify the public of
			 proposed new Performance Based Navigation Implementation Process flight
			 procedures, and for other purposes.
	
 1.Short titleThis Act may be cited as the Notify Officials To Inform Fully and Impel Educated Decisions Act or the NOTIFIED Act. 2.FAA outreach to community and elected officials when proposing new or modified flight procedures (a)In generalIn order to avoid having to subsequently modify products and services developed as a part of the NextGen Performance Based Navigation (PBN) Implementation Process—FAA Order JO7100.41A, the Administrator of the Federal Aviation Administration shall comply with the requirements of this section.
 (b)Notification to officialsThe Administrator shall notify the public of any proposed new PBN flight procedure or flight procedure change affecting airspace at altitudes below 18,000 feet. This notification shall be made not later than 30 days after the date of the entry of the procedure into the FAA Performance Based Navigation IFP Gateway to the elected governing body of each of the cities and counties within 5 miles of such a proposed new or modified flight procedure, to any Member of Congress whose district is within 5 miles of such a proposed new or modified flight procedure, and to any Aviation Roundtable whose jurisdictional area is within 5 miles of such a proposed new or modified flight procedure.
 (c)Notification contentsNotification shall be made with sufficient specificity for an official to determine if such new or modified flight procedure being processed is likely to affect constituents of such official and shall include—
 (1)name of flight procedure; (2)name of the proponent of the flight procedure;
 (3)whether the flight procedure is a new or modified procedure and, if modified, the changes being proposed;
 (4)name of existing procedure if the procedure substantially replaces an existing procedure; (5)approximate flight path including latitude and longitude of the proposed procedure overlaid on a satellite map such as Google Earth or similar;
 (6)approximate altitudes of proposed flight path; and (7)contact person to provide additional information.
 (d)DefinitionsIn this section, the following definitions apply: (1)Aviation RoundtableThe term Aviation Roundtable means an organization designed to address community concerns over a sustained period of time regarding aircraft operations often associated with a nearby airport.
 (2)FAA Order JO7100.41AThe term FAA Order JO7100.41A means FAA Order JO7100.41A and any other successor versions of such Order. (3)Flight procedureThe term flight procedure means a preplanned Instrument Flight Rules (IFR) procedure published for pilot use, in graphic or textual format, that provides obstruction clearance from the terminal area to the en route structure (departure) or from the en route structure to the terminal area (arrival).
 (4)IFPThe term IFP means instrument flight procedure. (5)Instrument Flight Procedures GatewayThe term Instrument Flight Procedures Gateway means a centralized instrument flight procedures data portal providing, among others, current IFPs under Development or Amendments with Tentative Publication Date and Status.
 (6)Elected governing bodyThe term elected governing body means a municipal body having legislative and administrative powers, such as passing ordinances and appropriating funds, such as a City Council, Town Council, County Board of Supervisors, or similar.
 (7)PBNThe term PBN means performance based navigation. 